Per Curiam.
The petitioner, William Roberts, Jr., seeks leave to appeal from an order denying him relief under the Post Conviction Procedure Act. He was convicted of petty larceny and assault in the Circuit Court for Baltimore County. He was sentenced to serve eighteen months on the petty larceny conviction and four years on the assault conviction, sentences to run consecutively.
By a memorandum opinion June 28, 1965, Judge Barrett denied the petitioner post conviction relief after a full evidentiary hearing. On August 26, 1965, the petitioner filed the present petition for relief. This petition was denied in a memorandum opinion filed by Judge Barrett on September 15, 1965. The petitioner’s application for leave to appeal is denied on the *715findings in Judge Barrett’s opinion of June 28, 1965, and for the reasons stated in that opinion and the opinion of September 15, 1965.

Application denied.